DETAILED ACTION
This non-final Office action is responsive to amendments filed November 30th, 2021. Claims 1-2 have been amended. Claim 21 has been added. Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by applying the explainability modeling to a decision model, rather than a more 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 11/30/21 have been fully considered but they are not persuasive. 
On pages 5-8 of the provided remarks, Applicant argues that the amended claims are subject-matter eligible. Beginning on page 6, Applicant argues regarding Prong 1 analysis, that “the claims recite additional limitations”. Specifically, relating the present claims to Example 39 of the Subject Matter Eligibility Examples, Applicant argues “The claims do not recite any mathematical relationships, formulas, or calculations. Even if some of the claimed limitations may be based on mathematical concepts, the mathematical relationships, formulas, or calculations are not explicitly recited in the claims. Further, the claims do not recite a mental process because at least the step of "appl[ying] a machine learning algorithm to determine impacts of decision variables on 
Continuing on page 7 of the provided remarks, Applicant argues regarding Step 2A Prong 2, that “the claimed invention is not directed to the alleged judicial exceptions because the claimed invention integrates the elements into a practical application that provides improvements in the technical field of machine learning.” Examiner respectfully disagrees and asserts per MPEP 2106.05(a)(II) Improvements to Any Other Technology or Technical Field, examples provided by the courts that could be sufficient to show an improvement in existing technology. Applicant continues on to argue “the claimed process ‘Explaining classifications for individual instances’ (2008) and ‘Explaining instance classifications with interactions of subsets of features values’ (2009) which discloses the use of explanation methods being applied to different types of models. Therefore, the application of explainability models to decision models does not present an improvement to machine learning technology or explainability modeling. Applicant’s arguments are not persuasive. 
Finally, regarding Step 2B analysis, Applicant argues that the claims recite additional, unconventional elements that amount to significantly more than the alleged explanability modeling to analyze interactions from a decision model, the decision model itself imposing constraints on one or more predictive models.” Examiner respectfully disagrees and asserts that the additional elements and/or combination of elements in the claims amount to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Therefore, the 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 11/30/21 have been fully considered but they are not persuasive. 
On pages 8-10 of the provided remarks, Applicant argues that amended claim 1 is not obvious over the prior art of record because the cited references do not teach or suggest all the elements of claim 1. Beginning on page 8, Applicant argues that primary reference Downey “does not teach “generating a decision model from the trained predictive model by recharacterizing the trained predictive model based at least (a) a set of decision values and (b) the set of features…” This argument is now moot due to Examiner’s citing of McClure (U.S 2012/0221345 A1) to disclose the decision model generation. 
	Continuing on page 8, Applicant argues that Downey does not disclose “imposing a set of operational constraints on the decision model, wherein the set of operational constraints eliminates one or more values of the one or more decision variables.” Examiner respectfully disagrees and asserts that the cited Paragraph 0046 is analogous to Paragraphs 0061-0062 of the provided Specification which states, “the decision model 
	Continuing on page 9 of the provided remarks, Applicant argues that “McCord does not disclose “determin[ing] impacts of decision variables or of relationships between decision variables to values of the target variables.” This argument is now moot due to Examiner’s citing of McClure (U.S 2012/0221345 A1) to disclose the above limitation. Applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claim 1 recites the phrase “…eliminates one or more values of the one or more decision variables.”  Applicant’s specification discloses “….In practice, all possible choices for d() may not be feasible from a business perspective. A such, the decision model generator 210 may take into account certain constraints when generating the decision model from the predictive model.” (See Applicant’s Specification para. 0062). 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the one or more sales representatives" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the contact history" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the logical constraints" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the one or more entities" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the set of brand strategy rules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the one or more users" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), and dependent claims 2-21, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward enhancing explainability of a predictive model, the method comprising: generating a trained predictive models to predict values for-(i) a set of target variables from- (ii) a set of features; generating a trained decision model from the trained predictive model at least in part by recharacterizing the trained predictive model based on at least (a) a set of decision variables and (b) the set of features, wherein the decision variables are a subset of the set of features, wherein a decision variable of the set of decision variables is associated with control over an action by an entity; imposing a set of operational constraints on the decision model, wherein the set of operational constraints eliminates one or more values of the one or more decision variables; using the decision model to determine one or more recommended actions for maximizing one or more target variables within the set of target variables, subject to the imposed set of operational constraints; and applying explainability modeling to the decision model and the one or more recommended actions to generate an explanation model, wherein the explanation model applies a machine learning algorithm to determine impacts of decision variables or relationships between decision variables to values of the target variables (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are using decision models to determine one or more recommended actions for maximizing one or more target variables within the set of target variables. Under broadest reasonable interpretation the recommended actions for maximizing target variables are directed to the sales of one or more products, which is a commercial interaction in the form of sales activity.  The Applicant’s claimed limitations are generating predictive and decision models and using the models to determine one or more recommended actions for maximizing one or more target variables, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are generating trained predictive models; generating decision models by recharacterizing the predictive models; imposing a set of operational constraints on 
Dependent claims 13-14, 16-19, and 21 further narrow the abstract ideas are directed to further defining the building of the predictive models; the generation of the explanation models; applying the explainability modeling. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Dependent claims 2-12, 15, and 20 are directed to the application of the predictive model to increase sales of one or more products to one or more target personnel. The steps/functions disclosed in the dependent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are using decisions models to increase sales of one or more products to one or more target personnel, which is organizing human activity in the form of commercial interactions sales activity. The Applicant’s claimed limitations are using decision models to increase sales of one or more products to one or more target personnel, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “a computer-implemented method; using the decision model; applying explainability modeling to the decision model and the one or more optimal actions to generate an explanation model, wherein the explanation model is useable by one or more users” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “using the decision model; applying explainability modeling to the decision model and the one or more optimal actions to generate an explanation model, wherein the explanation model is useable by one or more users” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that it represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
When the “machine learning algorithm” is evaluated as an additional element, this feature is recited at a high level of generality such that it would not account for additional elements that integrate the judicial exception (e.g., abstract idea) into a practical 
In addition, dependent claims 2-21 further narrow the abstract idea and do not recite any additional elements.
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-21; recite “a computer-implemented method; generating one or more predictive models; generating a decision model; using the decision model; applying explainability modeling to the decision model and the one or more optimal actions to generate an explanation model, wherein the explanation model is useable by one or more users”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0067 and 0109-0119 and Figure 11. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
In addition, claims 2-21 further narrow the abstract idea identified in the independent claims. The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S 2006/0190318 A1) in view of McClure (U.S 2012/0221345 A1) in view of Bohanec et al (Explaining machine learning models in sales predictions, 11/20/16, Elsevier (Year: 2016)).
Claim 1
Regarding Claim 1, Downey discloses the following:
A computer-implemented method for enhancing explainability of a predictive model, the method comprising [see at least Paragraph 0002 for reference to the method for identifying and measuring performance discrepancies among sales territories and more particularly related to computer based systems and methods for identifying and measuring performance discrepancies among sales territories in the pharmaceutical industry; Paragraph 0009 for reference to the method utilizing predictive modeling and data-mining techniques to better understand the effectiveness of a sales force over various periods of time and over different designated territories; Figure 2 and related text regarding the method for analysis and identifying and measuring performance discrepancies among sales territories] 
generating a trained predictive model to predict values for (i) a set of target variables from (ii) a set of features [see at least Paragraph 0028 for reference to 
generating a trained decision model from the trained predictive model [see at least Paragraph 0028 for reference to the sub-steps of the method including defining a relevant market for analysis including one or more products sold by a producer or distributor as well as one or more competing products; Paragraph 0038 for reference to the method performing partitioning analysis utilizing the predictive modeling techniques and a statistical program using the total number of sales person calls as its independent variables and use total territory prescriptions as the dependent variable for a multiple regression analysis; Paragraph 0039 for reference to the multiple regression analysis using a thought leader segmentation variable as an additional independent variable] 
imposing a set of operational constraints on the decision model, wherein the set of operational constraints eliminates one or more values of the one or more decision variables  [see at least Paragraph 0046 for reference to other information being extracted for use as factors in the market database such as optimal sales force size which is based on a number of thought leader segments created and a total number of calls calculated; Paragraph 0046 for reference to a predefined estimate of call capacity (determined by the number of days per month and calls per day 
using the decision model to determine one or more recommended actions for maximizing one or more target variables within the set of target variables, subject to the imposed set of operational constraints [see at least Paragraph 0046 for reference to the results of the regression model can be compared to with the cost of several input variables such as cost per call and accordingly the output can be expressed in dollar value, return-on-investment (ROI) value, or optimal sales force size; Paragraph 0047 for reference to the partitioning analysis measuring territory performance which can provide information related to the impact of changes in promotional strategies on product performance; Examiner notes the changes in promotional strategies as the controllable actions] 
While Downey discloses the limitations above, it does not disclose generating a trained decision model from the trained predictive model at least in part by recharacterizing the trained predictive model based on at least (a) a set of decision variables and (b) the set of features, wherein the decision variables are a subset of the set of features, wherein a decision variable of the set of decision variables is associated with control over an action by an entity; applying explainability modeling to the decision model and the one or more recommended actions to generate an explanation model, wherein the explanation model applies a machine learning algorithm to determine impacts of decision variables or relationships between decision variables to values of the target variables. 
However, McClure discloses the following:
generating a trained decision model from the trained predictive model at least in part by recharacterizing the trained predictive model based on at least (a) a set of decision variables and (b) the set of features, wherein the decision variables are a subset of the set of features, wherein a decision variable of the set of decision variables is associated with control over an action by an entity [see at least Paragraph 0026 for reference to the decision engine analyzing data and generating control decisions for other system elements; Paragraph 0040 for reference to the decision engine using machine learning to tailor interactions with a participant in order to achieve one or more particular health goals and are based on analysis of historic participant interactions (e.g., neural networks) or hybrids of these types of approaches are used when multiple options for interacting with a participant are available, to determine which of the multiple options is best matched with the participant; Paragraph 0040 for reference the decision engine automatically initiating the creation, updating, and exploitation of decision models to make control decisions in order to generate data that supports the training, testing, and validation of the decision models; Paragraph 0041 for reference to data from historic participants being combined with information about measured outcomes and a model such as an artificial neural network trained to then be able to predict which participants will demonstrate which levels of success]
imposing a set of operational constraints on the decision model, wherein the set of operational constraints eliminates one or more values of the one or more decision variables [see at least Paragraph 0039 for reference to decision models being tailored to a particular category of participant, such as participants of a certain age 
the explanation model applies a machine learning algorithm to determine impacts of decision variables or relationships between decision variables to values of the target variables [see at least Paragraph 0055 for reference to incorporation of Bayesian networks (a type of decision model) as a decision making approach allows the system to leverage domain knowledge and expert hypotheses about potential causal and correlation relationships between participant characteristics and between participant characteristics and outcomes; Paragraph 0055 for reference to the use of Bayesian networks as decision models being one of the main machine learning techniques used by the system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the decision model of Downey to include the trained decision model of McClure. Doing so would allow the system to adapt its interactions with the participants to improve their satisfaction and the results they will realize in using the system, as stated by McClure (Paragraph 0063). 

While the combination of Downey and McClure discloses the limitations above, it does not disclose applying explainability modeling to the decision model and the one or more recommended actions to generate an explanation model. 

A computer-implemented method for enhancing explainability of a predictive model, the method comprising [see at least Page 16 Paragraph for reference to the use of explanation techniques in a real-world case of a medium-sized company providing software solutions to clients in international B2B markets which improves the sales performance for new clients] 
generating a trained predictive model to predict values for (i) a set of target variables from (ii) a set of features [see at least Page 3 Paragraph 1 for reference to a group of sales experts collecting historical B2B sales cases with known outcomes to support them in a prediction task for new sales opportunities and the collected data is processed by various ML techniques resulting in the statistically validated prediction models; Page 17 Paragraph 1 for reference to the defining of a set of essential attributes describing characteristics of the B2B sales process; Table 2 and related text regarding the list of attributes and corresponding decision variables; Page 19 Paragraph 1 for reference to the identification of the same most influential B2B sales attributes, Up_sale, Client, and Competitors] 
generating a trained decision model [see at least Page 14 Paragraphs 1-2 for reference to the RF constructs a set of decision trees called a forest using a bootstrap sampling of training instances; take the RF model as the input to the EXPLAIN or IME explanation methods; Examiner notes the RF model as the decision model]
using the decision model to determine one or more recommended actions for maximizing one or more target variables within the set of target variables [see at 
applying explainability modeling to the decision model and the one or more future controllable actions to generate an explanation model [see at least Page 3 Paragraph 1 for reference to the explanation methodology providing explanations for the past and new cases and enables a cognitive evaluation of the model by the users wherein based on the new insights, they have an opportunity to update the data set, retrain and re-evaluate the models before the next use; Figure 3 and related text regarding the relatively low probability triggering a discussion about the actions needed to enhance the likelihood of winning the contract; Figure 3b and related text regarding the display of explanation bars showing the result of the change indicating strong positive impacts]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify predictive modeling method of Downey to include the explainablilty modeling functionality of Bohanec. Doing so would provide decision makers better ground to make analytically supported and transparent decisions and to discuss possible alternatives, as stated by Bohanec (Page 16 Paragraph 1). 
 
Claim 2
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 2, Downey discloses the following:
the predictive model is useable to increase the sales of one or more products to one or more target personnel [see at least Paragraph 0002 for reference to the method for identifying and measuring performance discrepancies among sales territories and more particularly related to computer based systems and methods for identifying and measuring performance discrepancies among sales territories in the pharmaceutical industry; Paragraph 0009 for reference to the method utilizing predictive modeling and data-mining techniques to better understand the effectiveness of a sales force over various periods of time and over different designated territories; Figure 2 and related text regarding the method for analysis and identifying and measuring performance discrepancies among sales territories]
the one or more target personnel comprises a health care provider (HCP), and wherein the one or more products comprises a pharmaceutical product [see at least Paragraph 0005 for reference to this method being used in the pharmaceutical industry by MIS and sales force individuals contracting thought leaders in the relevant market for their product to inform them about the products for sale and to promote their particular product; Paragraph 0006 for reference to thought leaders being individuals in a particular field of interest who are regarded by others in the field such as drug providers or physicians; Paragraph 0012 for reference to techniques adapted for analysis of the pharmaceutical industry provide for a pharmaceutical company or distributor to analyze the effectiveness of its sales force]

While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 3, Downey discloses the following:
the target variables comprise one or more categorical variables associated with one or more actions taken by the HCP [see at least Paragraph 0029 for reference to the identification of relevant factors being categorizing quantifiable sales activities in order to capture the activities of a sales force promoting a product or products including sales contacts in the form of mailing or direct calls made to thought leaders] 
Claim 4
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 4, Downey discloses the following:
the one or more actions comprise: (1) the HCP opening an email correspondence that is sent to the HCP by the one or more sales representatives, or (2) the HCP reading an online report associated with the pharmaceutical product [see at least Paragraph 0029 for reference to the identification of relevant factors being categorizing quantifiable sales activities in order to capture the activities of a sales force promoting a product or products including sales contacts in the form of mailing or direct calls made to thought leaders; Paragraph 0050-0051 for reference to the display that can be shown to the user as in FIG. 4 as an interactive visualization tool can be provided as part of the process of creating and displaying the tree to the user; Examiner notes the display provided to user as analogous to ‘reading an online report associated with the pharmaceutical product’] 

While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 5, Downey discloses the following:
the target variables comprise one or more continuous variables associated with the pharmaceutical product, wherein the one or more continuous variables comprise a prescription, market share, or sales for the pharmaceutical product [see at least Paragraph 0029 for reference to the second sub-step including identifying relevant factors for analysis and categorizing quantifiable sales activities in order to capture the activities of a sales force promoting a product or products; Paragraph 0033 for reference to the third step in establishing a model for analysis includes collecting market and sales data for the relevant factors and thought leader characteristics] 
Claim 6
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 6, Downey discloses the following:
the set of features comprises demographic data associated with the HCP, wherein the demographic data comprises age, gender, educational background, and segment membership of the HCP [see at least Paragraph 0032 for reference to the identifying relevant factors of the market is identifying predetermined characteristics of the territory being analyzed including prescriber demographics, population demographics, prescribing trends and managed care influencers; Paragraph 0035 for reference to the relevant market being divided into segments using, statistical, demographic, and neural clustering methods so that each group 
Claim 7
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 7, Downey discloses the following:
the set of features comprises patient data indicative of the HCP's patient population characteristics or contact history associated with communications between the HCP and the one or more sales representatives [see at least Paragraph 0029 for reference to categorizations of sales promotions including types of sales contacts, such as mailing or direct calls made to those leaders; Paragraph 0032 for reference to the identifying relevant factors of the market is identifying predetermined characteristics of the territory being analyzed including prescriber demographics, population demographics, prescribing trends and managed care influencers; Paragraph 0035 for reference to the relevant market being divided into segments using, statistical, demographic, and neural clustering methods so that each group of prescribers is made up of prescribers that are similar across one or more prescribed profile characteristics]
Claim 8
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 8, Downey discloses the following:
the contact history comprises one or more of the following: (1) a number of visits by the one or more sales representatives to the HCP, (2) topics of conversations during the visits, (3) a number of email correspondences sent by the one or more sales representatives to the HCP, (4) topics of the email correspondences sent, (5) documents relating to the pharmaceutical product provided by the one or more sales representatives to the HCP, (6) webinars attended by the one or more sales representatives and the HCP, and (7) conferences attended by the one or more sales representatives and the HCP [see at least Paragraph 0029 for reference to categorizations of sales promotions including types of sales contacts, such as mailing or direct calls made to those leaders, promotional events such as clinical trial recruitment and oversight]
Claim 9
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 9, Downey discloses the following:
the set of decision variables comprises actions and timings that are controllable and executed by the one or more sales representatives or by a third-party [see at least Paragraph 0029 for reference to the identification of relevant factors for analysis including timing and content of sales contacts with Thought leaders being associated with a category] 
Claim 10
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 10, Downey discloses the following:
the logical constraints are associated with one or more of the following: (1) maintaining a pacing of visits by the one or more sales representatives to the HCP, (2) coordinating the visits with non-face-to-face interactions, or (3) the one or more sales representatives traversing a territory in a systematic or efficient manner [see 
Claim 11
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 11, Downey discloses the following:
the one or more entities that define the set of brand strategy rules comprises brand management and sales operations teams for the pharmaceutical product [see at least Paragraph 0028 for reference to the sub-steps of the method including defining a relevant market for analysis including one or more products sold by a producer or distributor as well as one or more competing products and the market can also be defined according to a predefined geographic region among other things]
Claim 14
While the combination of Downey, McClure, and Bohanec disclose the limitations above, Downey does not disclose the explanation model being generated by using a set of counterfactuals to generate a plurality of observations that cover a space of a plurality of predictors.

the explanation model is generated by using a set of counterfactuals to generate a plurality of observations that cover a space of a plurality of predictors [see at least [see at least Page 15 Paragraph 2 for reference to the description of Figures 3 and 3b describing the sales example in which the attribute values are printed on the right hand side of the graph and the corresponding attributes on the left hand side; Figure 3 and related text regarding the relatively low probability triggering a discussion about the actions needed to enhance the likelihood of winning the contract; Figure 3b and related text regarding the display of explanation bars showing the result of the change indicating strong positive impacts]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify predictive modeling method of Downey to include the explanablilty modeling functionality of Bohanec. Doing so would provide decision makers better ground to make analytically supported and transparent decisions and to discuss possible alternatives, as stated by Bohanec (Page 16 Paragraph 1).
Claim 15
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 15, Downey discloses the following:
the plurality of predictors comprises one or more of the following: (1) a medical facility having a number of HCPs, (2) a number of unscheduled visits to the HCPs within the medical facility, or (3) a fiscal quarter in which sales data is collected [see at least Paragraph 0030 for reference to identifying relevant factors in the industry of pharmaceuticals can include collecting data on sales of products by 
Claim 16
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 16, Downey discloses the following:
applying modeling comprises using recursive partitioning over the entire space to enable insight into covariate relationships [see at least Paragraph 0040 for reference to recursive partitioning being used with tree-based decision models for predicting continuous outcomes for a given set of independent variables wherein independent variables or predictors can be a mixture of discrete or continuous various; Paragraph 0040 for reference to recursive partitioning dividing a covariate space into distinct regions according to a specific variable]
While Downey discloses the limitations above, it does not disclose applying the explainability modeling. 
However, Bohanec discloses the following:
applying the explainability modeling to enable insight into covariate relationships [see at least Page 3 Paragraph 1 for reference to the explanation methodology providing explanations for the past and new cases and enables a cognitive evaluation of the model by the users wherein based on the new insights, they have an opportunity to update the data set, retrain and re-evaluate the models before the next use]

Claim 18
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 18, Downey discloses the following:
applying modeling comprises using recursive partitioning to a margin of the space instead of over the entire space [see at least Paragraph 0040 for reference to recursive partitioning being used with tree-based decision models for predicting continuous outcomes for a given set of independent variables wherein independent variables or predictors can be a mixture of discrete or continuous various; Paragraph 0040 for reference to recursive partitioning dividing a covariate space into distinct regions according to a specific variable]
While Downey discloses the limitations above, it does not disclose applying the explainability modeling. 
However, Bohanec discloses the following:
applying the explainability modeling [see at least Page 3 Paragraph 1 for reference to the explanation methodology providing explanations for the past and new cases and enables a cognitive evaluation of the model by the users wherein based on the new insights, they have an opportunity to update the data set, retrain and re-evaluate the models before the next use]

Claim 20
While the combination of Downey, McClure, and Bohanec disclose the limitations above, Downey does not disclose the explanation model being useable by the one or more users to make optimal decisions in a domain of marketing analytics, one-to-one marketing, and personalization of recommendations to increase the sales of the one or more products.
However, Bohanec discloses the following:
the explanation model is useable by the one or more users to make optimal decisions in a domain of marketing analytics, one-to-one marketing, and personalization of recommendations to increase the sales of the one or more products [see at least Page 1 Paragraph 2 for reference to a significant advantage of the presented method is the possibility to evaluate seller’s actions and to outline general recommendations in sales strategy; Page 3 Paragraph 1 for reference to the explanation methodology providing explanations for the past and new cases and enables a cognitive evaluation of the model by the users wherein based on the new insights, they have an opportunity to update the data set, retrain and re-evaluate the models before the next use; Figure 3 and related text regarding the relatively low probability triggering a discussion about the actions needed to enhance the likelihood of winning the contract; Figure 3b and related text regarding 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify predictive modeling method of Downey to include the explanablilty modeling functionality of Bohanec. Doing so would provide decision makers better ground to make analytically supported and transparent decisions and to discuss possible alternatives, as stated by Bohanec (Page 16 Paragraph 1).
Claim 21
While the combination of Downey, McClure, and Bohanec disclose the limitations above regarding Claim 21, Bohanec discloses the following:
the predictive model is trained using a supervised, semi-supervised, or unsupervised learning process [see at least Paragraph 0035 for reference to the relevant market being divided into segments using statistical, demographic, and neural clustering methods; Paragraph 0047 for reference to partitioning analysis incorporating a process for identifying segments of prescribers in the market according to the characteristics discussed above through clustering methods] 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S 2006/0190318 A1) in view of McClure (U.S 2012/0221345 A1) in view of Bohanec et al (Explaining machine learning models in sales predictions, 11/20/16, Elsevier (Year: 2016), as applied in claim 2, in view of Reid (U.S 2017/0186120 A1).
Claim 12
While the combination of Downey, McClure, and Bohanec disclose the limitations above, regarding Claim 12, Downey discloses the following:
the set of target variables comprises a sales deviation from group facility sales [see at least Paragraph 0030 for reference to identifying relevant factors in the industry of pharmaceuticals can include collecting data on sales of products by prescriber and territory including territory data taken for several sequential quarter years; Paragraph 0041 for reference to the Exhaustive CHAID recursive analysis providing unusual results because it can be used to segment territories, whether they are performing well with particular therapies or not; Paragraph 0041 for reference to the recursive analysis process integrating client provided target lists and sales call history with data sources; Paragraph 0053 for reference to the method monitoring sales performance and the purpose of the model being to measure performance of a sales force and their thought leader targets] 
While Downey discloses the limitations above, it does not disclose the set of target variables comprises a sales deviation from a mean group facility sales. 
However, Reid discloses the following:
the set of target variables comprises a sales deviation from a mean group facility sales [see at least Paragraph 0037 for reference to the spend manager determining that a facility spends X amount average per member per year (PMPY) then they could manipulate various inputs to see the effect on the PMPY spending; Paragraph 0047 for reference to the predictive modeling tool measuring medical conditions associated with PMPY by identifying the average spend with the population of members having back pain vs the average spend with the population of members without back pain]


Claim 13
While the combination of Downey, McClure, Bohanec, and Reid disclose the limitations above, regarding Claim 13, Downey discloses the following:
the one or more predictive models are built using random forest regression with a selected target being the sales deviation from the group facility sales [see at least Paragraph 0040 for reference to the partitioning analysis including a Exhaustive CHAID recursive analysis which is an analytic engine based on a decision tree algorithm that drives the territorial aspect of the analysis; Paragraph 0049 for reference to an example random forest regression output in which Node zero indicates the market share for a drug compared to the market share of the same drug on a yearly basis and Node 42 represents that same drug among PCP’s in a group of 36 territories] 
While Downey discloses the limitations above, it does not disclose the one or more predictive models are built using random forest regression.
However, Bohanec discloses the following:
the one or more predictive models are built using random forest regression [see at least Page 14 Paragraphs 1-2 for reference to the RF constructs a set of decision trees called a forest using a bootstrap sampling of training instances; take the RF 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify predictive modeling method of Downey to include the random forest regression modeling of Bohanec. Using random forest modeling can be considered a black-box model, as there is no simply way to explain its predictions, as stated by Bohanec (Page 14 Paragraph 1).

While the combination of Downey, McClure, and Bohanec disclose the limitations above, they do not disclose the set of target variables comprises a sales deviation from a mean group facility sales. 
However, Reid discloses the following:
the set of target variables comprises a sales deviation from a mean group facility sales [see at least Paragraph 0037 for reference to the spend manager determining that a facility spends X amount average per member per year (PMPY) then they could manipulate various inputs to see the effect on the PMPY spending; Paragraph 0047 for reference to the predictive modeling tool measuring medical conditions associated with PMPY by identifying the average spend with the population of members having back pain vs the average spend with the population of members without back pain]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target variables of Downey to include the mean group facility sales of Reid. Doing so would provide more accurate models that can be used to predict health .

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S 2006/0190318 A1) in view of McClure (U.S 2012/0221345 A1) in view of Bohanec et al (Explaining machine learning models in sales predictions, 11/20/16, Elsevier (Year: 2016)), as applied in claims 16 and 18, in view of Rathi (Generating Counterfactual and Contrastive Explanations using SHAP, 7/21/19, IIIT Hyderabad (Year: 2019)).
Claim 17
While the combination of Downey, McClure, and Bohanec disclose the limitations above, they do not disclose the explanation model comprising a global explanation model comprising a constrained or unconstrained global decision tree.
However, Rathi discloses the following:
the explanation model comprises a global explanation model comprising a constrained or unconstrained global decision tree [see at least Section 1.2 ‘Scientific Modeling’ for reference to methods in the interpretable machine learning field being either global or local in which global approaches aim to explain the complete model; Section 2.1 ‘Shapley Additive Explanations (SHAP)’ for reference to SHAP being a unified approach to explaining the output of any machine learning model by connecting game theory with local explanations; Section 2.3 ‘Results’ second paragraphs describing how the current method compared the processed on counterfactual points on various models including Random Forest (RF)] 


Claim 19
While the combination of Downey, McClure, and Bohanec disclose the limitations above, they do not disclose the explanation model comprises a local explanation model comprising a local decision tree.
However, Rathi discloses the following:
the explanation model comprises a local explanation model comprising a local decision tree [see at least Section 1.2 ‘Scientific Modeling’ for reference to methods in the interpretable machine learning field being either global or local in which local models seek to explain a single decision by the neighborhood around the data point it predicted; Section 2.1 ‘Shapley Additive Explanations (SHAP)’ for reference to SHAP being a unified approach to explaining the output of any machine learning model by connecting game theory with local explanations; Section 2.3 ‘Results’ second paragraphs describing how the current method compared the processed on counterfactual points on various models including Random Forest (RF)]
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to modify the explanation modeling method of Downey and Bohanec to include the local explanation modeling method of Rathi. The local explanation modeling method can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        /SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683